                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

NELSON L. HAIGHT,                        :

            Plaintiff                    :   CIVIL ACTION NO. 3:18-2201

      v.                                 :         (JUDGE MANNION)

ANDREW M. SAUL1,                         :

            Defendant                    :

                               MEMORANDUM

      Pending before the court is the report of Judge Carlson, which
recommends that the plaintiff’s complaint challenging the final decision of the
Commissioner denying his applications for disability benefits (“DIB”) and
Supplemental Security Income (“SSI”) under Titles II and XVI of the Social
Security Act, (Doc. 1), be denied and, that the Commissioner’s decision be
affirmed. (Doc. 12). Neither the Commissioner nor the plaintiff have filed any
objections to Judge Carlson’s report. The time within which to file objections
has expired.
      Where no objection is made to a report and recommendation, the court
should, as a matter of good practice, “satisfy itself that there is no clear error
on the face of the record in order to accept the recommendation.”
Fed.R.Civ.P. 72(b), advisory committee notes; see also Univac Dental Co. v.
Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (2010) (citing Henderson v.


      1
       Andrew M. Saul was sworn in as Commissioner of Social Security on
June 17, 2019, and is automatically substituted as the defendant in this
action. See Fed.R.Civ.P. 25(d).
Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges should give
some review to every Report and Recommendation)). Nevertheless, whether
timely objections are made or not, the district court may accept, not accept or
modify, in whole or in part, the findings or recommendations made by the
magistrate judge. 28 U.S.C. §636(b)(1); Local Rule 72.31. Upon review, the
report and recommendation of Judge Carlson will be adopted in its entirety.
           The court has reviewed the reasons presented by Judge Carlson for
recommending that the plaintiff’s appeal of the Commissioner’s decision
denying his claims for DIB and SSI be denied. Judge Carlson found that
substantial evidence supported the Commissioner’s finding that the plaintiff
had the residual functional capacity to perform sedentary work with
restrictions despite his physical and mental impairments. Because the court
agrees with the sound reasoning that led Judge Carlson to the conclusions
in his report and finds no clear error on the face of the record, the court will
adopt the report in its entirety. An appropriate order shall issue.




                                         s/ Malachy E. Mannion
                                         MALACHY E. MANNION
                                         United States District Judge




Date: August 13, 2019
18-2201-01.wpd




                                        2
